DETAILED ACTION
	This office action is response to communications for Application No. 15/860,134 filed on 12/22/2020.
Claims 1 and 7 have been amended.
Accordingly, claims 1-16 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered
Response to Arguments
35 U.S.C. 112(a)
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 112(a) rejections have been fully considered but are not persuasive. The applicant has amended the term “adding unit” to a “calculation unit” in claim 7 and argues that the “calculation unit” is included in device for calculating free energy as illustrated in Fig. 9, however the examiner respectfully disagrees. The applicant has admitted that the specification lacks recitation of the term “calculation unit” and the examiner notes that the definition does not match the term. The examiner interprets the “calculation unit” to be the Computer Processing Unit (CPU) as stated in [0116] of the instant application, “The central processing unit (CPU) 11 is configured to perform calculation (e.g., four arithmetic operation, and relational operation), and control of operations of hardware and software.” and recommends amending the term accordingly.  Therefore, the rejection has been maintained.
35 U.S.C. 101
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 101 rejections have been fully considered but are not persuasive. The claims remain directed to an abstract idea of mathematical concepts, specifically as mathematical relationships, mathematical formulas or equations, or mathematical calculations and the mere use of a computer does not represent a sufficient improvement. 
	The applicant continues to argue that the claims recite integration of an abstract idea into a practical application. However, the examiner respectfully disagrees and would like to refer back to the analysis of the previous Non-Final and Final rejections. Claims 1 and 7 are merely directed to calculating binding free energy between molecules using a computer. To reiterate, claim 1 recites, “wherein the method is a method for calculating binding free energy between the binding calculation target molecule and the target molecule using a computer”, which is directed to an abstract idea of a mathematical concept and claim 7 recites an “calculating unit”, which represents a CPU to perform the plurality of steps. 
	The applicant has amended the claims to recite, “wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a bindinq structure between the target molecule and the binding calculation target molecule” to show an inventive concept. However, in response to applicant's argument that the claims are patent eligible subject matter, it is noted that the features upon which applicant relies (i.e., the improving the accuracy and calculation of binding free energy) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained. Claims 2-6 and 8-16 merely recite additional aspects for the calculation of binding free energy. Accordingly, all of the dependent claims remain directed to an abstract idea of mathematical concepts, specifically as mathematical relationships, mathematical formulas or equations, or 
	35 U.S.C. 102 & 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but moot in view of amendments. Accordingly, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Regarding claim 7, the claim recites the limitation of “a calculation unit configured to perform a plurality of steps each including adding a distance restraint potential between the binding calculation target molecule and the target molecule, to calculate the binding free energy”. The claims contains subject matter, specifically, “a calculation unit” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claims 1 and 7, the claims recites the limitations of “a plurality of steps each including adding a distance restraint potential between a binding calculation target molecule and a target molecule, wherein the method is a method for calculating binding free energy between the binding calculation target molecule and the target molecule using a computer, wherein anchor points of the binding calculation target molecule in the plurality of the steps are identical anchor points, and anchor points of the target molecule in the plurality of the steps are different anchor points from each other, and wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a bindinq structure between the target molecule and the binding calculation target molecule”. 
October 2019 Patent Eligibility Guidance Update
(Step 1) Is the claim to a process, machine, manufacture, or composition of matter?
	Yes, claim 1 is directed to a method and claim 7 is directed to a machine/manufacture (system). 
(Step 2A) (Prong One) Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
	Yes, claims 1 and 7 are directed to an abstract idea of a mathematical concept. The limitations of “A method for calculating binding free energy, the method comprising: a plurality of steps each including adding a distance restraint potential between a binding calculation target molecule and a target molecule” falls into the mathematical concept of calculations. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to wherein anchor points of the binding calculation target molecule in the plurality of the steps are identical anchor points, and anchor points of the target molecule in the plurality of the steps are different anchor points from each other, and wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a bindinq structure between the target molecule and the binding calculation target molecule” falls into the mathematical concept of mathematical relations between variables or numbers. The “anchor points” may also represents the center of gravity of a molecule which can be solved for using center of gravity equations (Instant application, [0069]).  
(Step 2A) (Prong Two) Does the claim recite additional elements that amount to significantly more than the judicial exception?
	Claim 1 does not recite additional elements that amount to significantly more than the judicial exception. 
	However, claim 7 recites an additional element of a “calculation unit”.  The “calculation unit” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (Instant application, [0111],  “The device for calculating binding free energy includes at least an adding unit configured to perform a plurality of steps each including adding a distance restraint potential between the binding calculation target molecule and the target molecule. The device may further include other units, according to the necessity.”). 
(Step 2B) Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
	No, absent to any improvement to a technological process, the claimed subject matter does not amount to significantly more than a mathematical abstraction. Specifically the claimed embodiments are merely executing mathematical concepts on a general purpose computer without any special hardware 
	Claims 2-6 and 8-16 merely recite additional aspects of the calculation for binding free energy. Accordingly, all of the dependent claims remain directed to an abstract idea of mathematical concepts, specifically as mathematical relationships, mathematical formulas or equations, or mathematical calculations and therefore the claims are also rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Absolute Binding Free Energy Calculations Using Molecular Dynamics Simulations with Restraining Potentials”) hereinafter Wang, in view of Mobley et al. (“On the use of orientational restraints and symmetry corrections in alchemical free energy calculations”) hereinafter Mobley.
	Regarding claim 1, Wang teaches a method for calculating binding free energy (Wang, page 2799, 3rd paragraph, “In this study, the absolute (standard) binding free energies of eight FK506-related ligands to FKBP12 (FK506 Binding Protein) are calculated using FEP/MD simulations with GSBP to explore the practical feasibility of such a computational strategy.”), the method comprising:
	a plurality of steps (Wang, page 2799, 3rd paragraph, “With these definitions, the sequential steps corresponding to the dissociation process with the fully interacting ligand in the protein binding site as initial state are…”) each including adding a distance restraint potential between a binding calculation target molecule and a target molecule (Wang, Page 2804, 2nd paragraph, “The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints.”- Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule. Further, refer to page 2800. Wang provides further detail for the potential restrains in the calculation of binding free energy, which includes a distance between the ligand and protein.),
	wherein the method is a method for calculating binding free energy between the binding calculation target molecule and the target molecule using a computer (Wang, page 2811, 4th paragraph, “For each ligand system, ∼250 MD trajectories systems were generated, each taking ∼2–4 h using a single 1-GHz Pentium CPU”), and
	wherein anchor points of the binding calculation target molecule in the plurality of the steps are identical anchor points (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.” - Examiner’s Note: The “center-of-mass” represents an anchor point of the binding calculating target molecule (ligand). For further evidence, Wang teaches the ability for the point positions (anchor points) to be arbitrary as long as they are not collinear (identical) between the ligand and the protein (Wang, page 2800, second paragraph, “The choice of the six reference point-positions is more or less arbitrary, as long as they are not co-linear and allow us to define the orientation of the ligand relative to the protein”.  Furthermore, Wang teaches that a ligand may undergo isomerization, which represents the molecule having the same atoms, which may represent identical points in the ligand). The applicant provides an example of an anchor point as a center of gravity in the molecule, [0069], “Accordingly, it is logical that a center of gravity of the binding calculation target molecule is set as an anchor point of the binding calculation target molecule.” However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.), and anchor points of the target molecule in the plurality of the steps are different anchor points from each other (Wang, page 2800, second paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc the center-of-mass of the ligand.” – Examiner’s Note: As stated above, Wang teaches the ability to set arbitrary point positions (anchor points) as long as they aren’t co-linear between the ligand and protein to define the relative position. Also, refer to Fig. 3 of Wang. PC, P1, and P2 represent the anchor points for the target molecule, which are clearly different from each other.)
	Wang does not expressly disclose the limitation, “wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule.”
	However, Mobley discloses wherein in the plurality of the steps, the distance restraint potential is added (Mobley, [Page 3], “Finally, we demonstrate that alchemical free energy calculations performed without orientational restraints (using only simple distance restraints between the protein and the ligand) are substantially more difficult to converge for this system. [Page 4-5], “The simplest restraint is a single distance restraint between the ligand and protein.7.”) so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and (Mobley, [Page 21], “When we refer to orientations in the rest of this work, we mean distinct metastable or stable regions of protein-ligand conformation space the ligand can occupy. Each of these includes some range of ligand motion in each of its six degrees of freedom relative to the protein but is separated from the other orientations by large kinetic barriers.” [Page 16], “The basic problem is that a ligand may occupy multiple metastable orientations within a binding site, separated by kinetic barriers which hinder sampling and require long simulations to ensure an adequate number of barrier crossing events.” Further, “To overcome this problem, we introduced a method of configuration space decomposition that allows potential ligand orientations to be considered independently, without requiring simulations to directly sample transitions between these orientations.” [Page 27], “Stable orientations of catechol observed from unrestrained simulations initiated from docking clusters. From the unrestrained simulations, we identify two main stable orientations for catechol, shown in (a) and (b), between which we see no transitions, so we conduct separate simulations restraining to each of these orientations, as for phenol.” – Examiner’s Note: Mobley discloses distinct stable and metastable orientations of the molecules. Further, Mobley discloses the ability to overcome metastable orientations by simulating the transition between orientations independently. Furthermore, Mobley discloses restraining simulations including stable orientations observed from the unrestrained orientations, which distinctly does not contain metastable structures.).
	Wang and Mobley are each and respectively analogous to the instant application because they are from the same field of endeavor of calculation of free energy between binding molecules. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Mobley’s design of “wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule” into the design of Wang to account for Alchemical free energy calculations are becoming a useful tool for calculating absolute binding free energies of small molecule ligands to proteins. Here, we find that the presence of multiple metastable ligand orientations can cause convergence problems when distance restraints alone are used. We demonstrate that the use of orientational restraints can greatly accelerate the convergence of these calculations.”).
	Regarding claim 7, Wang teaches a device for calculating binding free energy between a binding calculation target molecule and a target molecule (Wang, page 2799, 3rd paragraph, “In this study, the absolute (standard) binding free energies of eight FK506-related ligands to FKBP12 (FK506 Binding Protein) are calculated using FEP/MD simulations with GSBP to explore the practical feasibility of such a computational strategy.” - Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule.), the device comprising:
	a calculation unit configured to perform (Wang, page 2811, 4th paragraph, “For each ligand system, ∼250 MD trajectories systems were generated, each taking ∼2–4 h using a single 1-GHz) a plurality of steps (Wang, page 2799, 3rd paragraph, “With these definitions, the sequential steps corresponding to the dissociation process with the fully interacting ligand in the protein binding site as initial state are…”) each including adding a distance restraint potential between the binding calculation target molecule and the target molecule, to calculate the binding free energy (Wang, Page 2804, 2nd paragraph, “The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints.”- Examiner’s note: The ligand represents the binding target molecule and the protein represents the target molecule. Further, refer to page 2800. Wang provides further detail for the potential restrains in the calculation of binding free energy, which includes a distance between the ligand and protein.),
	wherein anchor points of the binding calculation target molecule in the plurality of the steps are identical anchor points (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.” - Examiner’s Note: The “center-of-mass” represents an anchor point of the binding calculating target molecule (ligand). For further evidence, Wang teaches the ability for the point positions (anchor points) to be arbitrary as long as they are not collinear (identical) between the ligand and the protein (Wang, page 2800, second paragraph, “The choice of the six reference point-positions is more or less arbitrary, as long as they are not co-linear and allow us to define the orientation of the ligand relative to the protein”.  Furthermore, Wang teaches that a ligand may undergo isomerization, which represents the molecule having the same atoms, which may represent identical points in the ligand). The applicant provides an example of an anchor point as a center of gravity in the molecule, [0069], “Accordingly, it is logical that a center of gravity of the binding calculation target molecule is set as an anchor point of the binding calculation target molecule.” However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.), and anchor points of the target molecule in the plurality of the steps are different anchor points from each other (Wang, page 2800, second paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc the center-of-mass of the ligand.” – Examiner’s Note: As stated above, Wang teaches the ability to set arbitrary point positions (anchor points) as long as they aren’t co-linear between the ligand and protein to define the relative position. Also, refer to Fig. 3 of Wang. PC, P1, and P2 represent the anchor points for the target molecule, which are clearly different from each other.)
	Wang does not expressly disclose the limitation, “wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule.”
	However, Mobley discloses wherein in the plurality of the steps, the distance restraint potential is added (Mobley, [Page 3], “Finally, we demonstrate that alchemical free energy calculations performed without orientational restraints (using only simple distance restraints between the protein and the ligand) are substantially more difficult to converge for this system. [Page 4-5], “The simplest restraint is a single distance restraint between the ligand and protein.7.”) so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule (Mobley, [Page 21], “When we refer to orientations in the rest of this work, we mean distinct metastable or stable regions of protein-ligand conformation space the ligand can occupy. Each of these includes some range of ligand motion in each of its six degrees of freedom relative to the protein but is separated from the other orientations by large kinetic barriers.” [Page 16], “The basic problem is that a ligand may occupy multiple metastable orientations within a binding site, separated by kinetic barriers which hinder sampling and require long simulations to ensure an adequate number of barrier crossing events.” Further, “To overcome this problem, we introduced a method of configuration space decomposition that allows potential ligand orientations to be considered independently, without requiring simulations to directly sample transitions between these orientations.” [Page 27], “Stable orientations of catechol observed from unrestrained simulations initiated from docking clusters. From the unrestrained simulations, we identify two main stable orientations for catechol, shown in (a) and (b), between which we see no transitions, so we conduct separate simulations restraining to each of these orientations, as for phenol.” – Examiner’s Note: Mobley discloses distinct stable and metastable orientations of the molecules. Further, Mobley discloses the ability to overcome metastable orientations by simulating the transition between orientations independently. Furthermore, Mobley discloses restraining simulations including stable orientations observed from the unrestrained orientations, which distinctly does not contain metastable structures.).
	Wang and Mobley are each and respectively analogous to the instant application because they are from the same field of endeavor of calculation of free energy between binding molecules. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application wherein in the plurality of the steps, the distance restraint potential is added so that at least one of sampling spaces upon addition of the distance restraint potential includes a stable structure only and does not include a metastable structure as a binding structure between the target molecule and the binding calculation target molecule” into the design of Wang to account for dynamic structures of molecules including metastable states that causes convergence problems. This design would achieve stability between the binding proteins (Mobley, [Abstract], “Alchemical free energy calculations are becoming a useful tool for calculating absolute binding free energies of small molecule ligands to proteins. Here, we find that the presence of multiple metastable ligand orientations can cause convergence problems when distance restraints alone are used. We demonstrate that the use of orientational restraints can greatly accelerate the convergence of these calculations.”).
	Regarding claims 2 and 8, dependent upon claims 1 and 7 respectively, Wang teaches wherein the anchor point of the binding calculation target molecule is a center of gravity of the binding calculation target molecule (Wang, page 2800, 3rd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc is the center-of-mass of the ligand.”).
	Regarding claims 3 and 9, dependent upon claims 1 and 7 respectively, Wang teaches wherein each of the anchor points of the target molecule is determined using atoms having small fluctuations in the target molecule (Wang, page 2805, paragraph, “Fig. 4A shows the RMSD fluctuations of the nonhydrogen atoms of the protein (black), ligand (red), and the fluctuation of the center-of-mass of the ligand (green).” – Examiner’s note: The Root Mean Square Deviation (RMSD) fluctuations represents “small fluctuations”. See instant application specification, paragraph 0075, “For example, the atom having small fluctuations is selected by determining the root mean square fluctuation (RMSF) of atoms in the target molecule, and selecting the atom having small RMSF comparing each of the determined RMSF of the atoms”). 
	Regarding claims 4 and 10, dependent upon claims 1 and 7 respectively, Wang teaches calculating a plurality of values of binding free energy between the binding calculation target molecule (Wang, Page 2804, 2nd paragraph, The value KT is the force constant for the distance restraint, and KA is the force constant for the angle and dihedral restraints”. For further evidence, referring back to the calculation process on page 2800, Wang teaches a translational restraint to include the calculation of the variable rL (distance between Lc and Pc) which clearly represents a distance restraint potential between the Lc (binding calculation target molecule) and Pc (target molecule) being added to the calculations of binding free energy between the molecules.).
	Regarding claim 6 and 12, dependent upon claims 1 and 7 respectively, Wang teaches wherein the method is performed by an alchemical route calculation method (Wang, page 2800, 3rd paragraph, Steps #1-8. Also, Equations (1) and Equations (2). Examiner’s Note: The ΔGbind° energy equation is calculated using parameters representing an alchemical route (an alchemical route calculation method is also known as an alchemy free energy calculation, which is merely the process of calculating free energy along a route or path of a molecule). For example, (Wang, page 2801, 5th paragraph, “Step 7 provides the solvation free energy of a ligand that is restrained by Uc to remain near its bound conformation. This does not correspond to the true solvation free energy of a flexible ligand (e.g., the process ligand in vacuum/ligandin solvent).”). 
	Regarding claims 13 and 15, dependent upon claims 7 and 1 respectively, Wang teaches wherein one calculation of binding free energy is performed using a distance restraint potential added between one anchor point of the binding calculation target molecule and one anchor point of the target molecule (Wang, page 2800, 2nd paragraph, “The translational and orientational restraining potentials are constructed from three point-positions defined in the protein (Pc, P1, and P2) and three point-positions defined in the ligand (Lc, L1, and L2)” – Examiner’s Note: Wang teaches translational and orientational restraining potentials included in the calculations, which represents a distance restraint. Wang further teaches the translational and restraining potentials including the three-point positions of the protein and ligand in the calculation, which represents the anchor points between the binding calculation target molecule (ligand) and target molecule (protein)), and wherein another calculation of binding free energy (Wang, page 2811, “This highlights the importance of accurate docking to enable a successful rapid evaluation of the binding free energy with FEP/MD. A number of features were implemented to enhance the accuracy of the results while reducing the overall computational cost of the calculations. First, the reversible work for the entire association/dissociation process was decomposed into eight sequential steps during which the ligand-surrounding interactions as well as various biasing potentials restraining the ligand are turned ‘‘on’’ and ‘‘off’’.” – Examiner’s Note: Wang teaches a biasing method of calculating binding free energy using sequential steps utilizing the different restraining potentials, which represents a plurality of calculations of binding free energy being performed.) is performed using a distance restraint potential added between the one anchor point of the binding calculation target molecule and another anchor point of the target molecule that is different from the one anchor point of the target molecule (Wang, page 2800, 2nd paragraph, “Specifically, Pc is the center-of-mass of the protein residues forming the binding site, and Lc the center-of-mass of the ligand” -  Examiner’s Note:  As cited above, Wang teaches three-point positions (anchor points) between the binding calculation target molecule (ligand) and target molecule (protein). Wang further teaches the translational and orientational restraining potentials included in the equations for the calculation of binding free energy. Furthermore, Referring to Fig. 3 of Wang, PC, P1, and P2 represent the anchor points for the target molecule, which are clearly different from each other.). 
	Regarding claims 14 and 16, dependent upon claims 7 and 1 respectively, Wang teaches wherein the one calculation of binding free energy is calculation of first binding free energy, and wherein the other calculation of binding free energy is calculation of second binding free energy (Wang, page 2811, “This highlights the importance of accurate docking to enable a successful rapid evaluation of the binding free energy with FEP/MD. A number of features were implemented to enhance the accuracy of the results while reducing the overall computational cost of the calculations. First, the reversible work for the entire association/dissociation process was decomposed into eight sequential steps during which the ligand-surrounding interactions as well as various biasing potentials restraining the ligand are turned ‘‘on’’ and ‘‘off’’.” – Examiner’s Note: Wang teaches a biasing method of calculating binding free energy using sequential steps utilizing the different restraining potentials, which represents a plurality of calculations of binding free energy being performed. Also, referring to page 2809, Table 4, Wang displays the results of calculating a plurality of binding free energies. The last column represents the plurality of binding free energy calculated for the protein (target molecule).). 


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Absolute Binding Free Energy Calculations Using Molecular Dynamics Simulations with Restraining Potentials”) in view of Mobley et al. (“On the use of orientational restraints and symmetry corrections in alchemical free energy calculations”) hereinafter Mobley, in further view of Kolossvary (U.S. Patent No. 6,178,384 B1). 
	Regarding claims 5 and 11, Wang and Mobley teaches the limitations dependent upon claims 1 and 7 respectively, but does not expressly teach the limitation of “extracting the smallest value of the binding free energy among the plurality of the values of the binding free energy calculated.”
	However, Kolossvary teaches extracting the smallest value of the binding free energy among the plurality of the values of the binding free energy calculated (Kolossvary, Col. 5, Lines 44-48, “Step 104 including comparing the conformational free energy of the first molecule with the conformational free energy of the second molecule and determining which molecule has lower conformational free energy thereby determining which molecule is more stable.”).
	Wang, Mobley, and Kolossvary are each and respectively analogous to the instant application because they are from the same field of endeavor of calculation of free energy between binding molecules. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kolossvary’s method to extract the smallest value of binding free energy into the design of Wang and Mobley’s to produce a stable system (Kolossvary, Col. 12, Lines, 44-Chemical stability can always be formulated in terms of conformational free energy (CFE) differences. There can be various levels envisioned at which approximations to CFE differences can be made. For example, if one wishes to calculate the anomeric free energy for the equilibrium of α and β anomers of monosaccharides, then the simplest approach one can follow is to calculate the energy difference between the lowest energy α and the lowest energy β anomer.”) .

Conclusion
Claims 1-16 have been rejected. 
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Soderhjelm et al. (“Locating binding poses in protein-ligand systems using reconnaissance metadynamics”) discloses a protocol for finding and scoring protein-ligand binding poses including metastable and stable states.
	Venruscolo et al. (“Towards complete descriptions of the free-energy landscapes of proteins”) discloses approaches that can be combined by incorporating a wide range of different types of experimental data as restraints in computer simulations to provide unprecedented detail about the ensembles of structures that describe proteins in a wide variety of states from the native structure to highly unfolded species including metastable and stable states.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P/
Examiner, Art Unit 2127
03/13/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128